By the Court,
Boise, J.:
In this case we are called on to construe section 5 of the act of the legislature approved October 29, 1874, providing for the fees of clerks and sheriffs. Said section is as follows: “The sheriff shall receive for conveying a convict to the penitentiary and delivering him to the proper officer thereof, three dollars per day for each day actually engaged, besides necessary traveling expenses for himself and such convict, and the necessary expenses incurred in guarding such convict during such conveyance.” This section is a substitute for a former section of the general laws. See Statutes, 608, which provides that the sheriff shall be allowed “for conveying a convict to the penitentiary and delivering him to the proper officer thereof, four dollars per day, besides mileage for himself and such convict, besides the necessary expense incurred in guarding such' convict during such conveyance.”
In the section last above quoted, mileage was expressly given to the sheriff for himself and convict; in the latter, this provision is left out, and in lieu thereof the sheriff is given his necessary traveling expenses for himself and such convict. It is claimed that in addition to the allowances in this section, the sheriff is also entitled to charge mileage, under section 14 of chapter 20 of the general laws, see p. 605. This section provides that “every officer whose fees are prescribed in this chapter, who shall be required to travel in order to perform any public duty, in addition to the fees hereinbefore prescribed, shall be entitled to mileage, at the rate of ten cents per mile, in going to and returning from the place where the service is performed.”
*379A question is made that the sheriff is not one of the officers whose fees are prescribed in the chapter referred to. But suppose it be granted that he is such a person, did he have to travel to a place where this duty was to be performed ? The duty to be performed was to convey a convict to the penitentiary. The place where the conveyance (which was the duty to be performed) commenced, was at the county jail where the convict was confined, and extended to the penitentiary. The conveyance was the transportation of the prisoner over the journey, and the responsibility and guarding of the prisoner commenced at the jail and contiuued along the whole journey, as much as the responsibility in the transportation of freight commenced at the place where the common carrier receives it of the consignor, and continues to the place of delivery to the consignee. The travel was included in the conveyance. If the sheriff is required to summon a juror, his duty is the service which must be performed where the juror is, and if he does not find him, the duty cannot be performed in whole or in part."
But if he is required to transport property from Salem to Portland, and he takes the property at Salem, the service begins to be performed when he takes the property, and continues until he has finished the transportation; the duty to be performed necessarily extends over a certain definite space, and travel is a part of the duty, as much as reading a summons is part of the service. If any travel could be charged in this case for going to the place of performance, it would be for going to the county jail to find the prisoner, for there is where the duty to be performed must commence. We think it was the intention of the legislatui’e to fix in this section 5 all the compensation which a sheriff should be entitled to for this service.
The judgment of the circuit court will be affirmed.